
	
		I
		112th CONGRESS
		1st Session
		H. R. 3222
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Dicks introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain National Park System land in Olympic
		  National Park as wilderness or potential wilderness, and for other
		  purposes.
	
	
		1.Designation of additional
			 national park system land in Olympic National Park as wilderness or potential
			 wilderness
			(a)DesignationIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 lands within Olympic National Park in the State of Washington are designated as
			 wilderness or potential wilderness and incorporated in the Olympic Wilderness
			 designated by section 101(a) of Public Law 100–668 (102 Stat. 3961):
				(1)Certain Federal
			 land comprising approximately 4,100 acres as generally depicted on the map
			 entitled Wilderness Boundary—Lake Crescent Addition, Olympic National
			 Park, Washington, numbered 149/60,471a, and dated May 2010, is hereby
			 designated as wilderness. The boundary along Lake Crescent shall be set back a
			 sufficient distance to allow management of the historic World War I Spruce
			 Railroad grade as the Olympic Discovery Trail, and to allow for operation and
			 maintenance of the existing county road. The World War II Pyramid Peak lookout
			 shall be included in the wilderness and be managed and maintained as a historic
			 structure.
				(2)Certain Federal
			 land comprising approximately 11 acres as generally depicted on the map
			 entitled Wilderness Boundary—Boulder Creek Addition, Olympic National
			 Park, Washington, numbered 149/60,470, and dated May 2009, is hereby
			 designated as a potential wilderness addition.
				(b)ManagementExcept as provided in subsection (c), and
			 subject to valid existing rights, the Secretary of the Interior (hereafter in
			 this section referred to as the Secretary) shall manage each
			 area designated as wilderness or potential wilderness in accordance with the
			 Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in the
			 Wilderness Act to the effective date of the Wilderness Act shall be considered
			 to be a reference to the date of the enactment of this Act.
			(c)Ecological
			 restorationFor purposes of ecological restoration (including the
			 elimination of nonnative species, removal of decommissioned roads, and any
			 other activity necessary to restore the natural ecosystems in the potential
			 wilderness area) and construction of a foot/stock trail, the Secretary may use
			 motorized equipment and mechanized transport in the potential wilderness area
			 until the date on which the potential wilderness area is incorporated into the
			 Olympic Wilderness, whereupon wilderness minimum requirement practices shall be
			 implemented in accordance with the Wilderness Act.
			(d)Boulder creek
			 addition wilderness designationThe Boulder Creek Addition,
			 consisting of the Boulder Creek Trail and the Boulder Creek campground
			 potential wilderness area, approximately 15 acres as shown on the map titled
			 Wilderness Boundary—Boulder Creek Addition, Olympic National Park,
			 Washington, numbered 149/60,470, and dated May 2009, shall be
			 designated as wilderness and incorporated in the Olympic Wilderness on the date
			 on which the Secretary publishes notice in the Federal Register that conditions
			 in the potential wilderness areas that are incompatible with the Wilderness Act
			 (16 U.S.C. 1131 et seq.) have been removed.
			(e)Map and legal
			 description
				(1)Submission of
			 map and legal descriptionAs soon as practicable, after the date
			 of the enactment of this Act, the Secretary shall file a map and legal
			 description of each area designated as wilderness and potential wilderness by
			 this subtitle with—
					(A)the Senate
			 Committee on Energy and Natural Resources; and
					(B)the House
			 Committee on Natural Resources.
					(2)Force and
			 effectThe map and legal description filed under paragraph (1)
			 shall have the same force and effect as if included in this subtitle, except
			 that the Secretary may correct any clerical or typographical errors in the map
			 or legal description.
				(3)Public
			 availabilityThe map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the Office of the
			 Secretary.
				
